IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF                            : No. 155 MM 2017
PENNSYLVANIA,                              :
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
FRANK NELLOM,                              :
                                           :
                    Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.